Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment, 
Applicant’s 11-1-2021 Amendment was received.  Claims 1, 3, 9, 10, 14, and 15 were amended.  Claims 1-20 are pending and examined in this action.  

Claim Objections 
Claim 18 is objected to because of the following informalities: “wherein the recesses” should be “wherein the at least one recess…” or “wherein all the recesses of that at least one recess…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/177711 to Fleischhauer.


- a plate-shaped base body (see annotated Fig. 3, below) having a rear cutting surface (see annotated Fig. 3, below), which forms a part on a blade rear side of the plate-shaped base body (see annotated Fig. 3, below), and a front cutting surface (see annotated Fig. 3, below), which forms a part of a blade front side (see annotated Fig. 3, below), wherein the rear cutting surface and the front cutting surface meet in a cutting edge at a cutting angle (see annotated Fig. 3, below), wherein 
- the blade rear side  is curved outwards from a cutting plane defined by the cutting edge in a perpendicular direction thereto (Fig. 3, showing the rear side surface curved outwards away front the cutting edge);
- the rear cutting surface is positioned adjacent to a pressing surface on the blade rear side, and 
- at least one recess (see Fig. 3, #4) is formed in the blade rear side, wherein size and/or shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction of the cutting edge (the edges of #4, the continuous region of reduced material thickness, provide a varied “depth” or in other words a varied size or shape, as illustrated in annotated Fig. 3, below), 
and/or 
 position of the at least one recess relative to the cutting edge varies in the direction of the cutting edge (the direction of the cutting edge was interpreted as moving from the axis of the rotating blade to the cutting edge – in Fleischhauer, #4, the 


    PNG
    media_image1.png
    646
    680
    media_image1.png
    Greyscale


In re Claim 2, Fleischhauer teaches wherein 3Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617the at least one recess comprises a groove extending primarily in the direction of the cutting edge (see Fig. 3). 
 

-extends out of the pressing surface in a direction away from the cutting edge (in view of Applicant’s disclosure, #4 in Fleischhauer reads on this) and/or - extends in the direction of the cutting edge at most to a beginning of the rear cutting surface (in view of Applicant’s disclosure, #4 in Fleischhauer Fig. 3 reads on this).

In re Claim 4, Fleischhauer teaches wherein 
- either the cutting edge is endless (see Fig. 3), 
- or the cutting blade is a sickle blade and the cutting edge is a finite cutting edge deviating from a circular shape, wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge.  Fleischhauer does not teach this embodiment

In re Claim 6, Fleischhauer teaches wherein 
the size, shape and radial position of the cross-sectional surface of the at least one recess is constant along the direction of the cutting edge (see Fleischhauer, Fig. 3, showing the recess #4 consistent along the direction of the cutting edge in a 360 degree ordination).  

In re Claim 11, Fleischhauer teaches wherein 
- a clearance angle between a flank of the at least one recess and the pressing surface changes along the direction of the cutting edge (The edges of the recess, when moving from axis of rotation to the tip of the blade provide a changing angle).  

In re Claim 12, Fleischhauer teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (as best understood, the recesses #4 in Fleischhauer reach the rear cutting surface as they are located on the rear cutting surface, in other words the recesses extend over the rear cutting surface – the claims were examined as best understood).  

In re Claim 19, Fleischhauer teaches wherein the clearance angle increases or decreases continuously in one direction (as you extend from the center of the blade, and arrive at the edge of recess #4, in Fig. 3, the angle increases and then as you extend past and through the recess #4 in Fig. 3, and arrive at the second edge, closer to the blade edge, the angle decreases).  

Claims 1, 5, 7-8, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0135926 to Weber. 

In re Claim 1, Weber teaches a blade for machines for cutting elastic products into slices (see Figs. 1-6), the blade comprising: 
- a plate-shaped base body (see e.g., Fig.5, #10) having a rear cutting surface (surface illustrated in Fig. 5), which forms a part on a blade rear side of the plate-shaped base body and a front cutting surface (surface opposite the surface illustrated in Fig. 5), which forms a part of a blade front side, wherein the rear cutting surface and the 
- the blade rear side  is curved outwards from a cutting plane defined by the cutting edge in a perpendicular direction thereto (Fig. 6, showing the surface extending outward and getting “thicker” from the cutting edge #14);
- the rear cutting surface is positioned adjacent to a pressing surface extending on the blade rear side at a pressing angle to the cutting plane (the surface between the cutting edge area and the axial hole is considered the pressing surface in Figs. 5-6, and is at an angle relative to the cutting edge, see e.g. Fig. 1), and 
- at least one recess (see Fig. 5, #19) is formed in the pressing surface on the blade rear side, wherein a size and/or a shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction in which the cutting edge extends (see annotated Fig. 5, the length and width of formations #19 provide a varied “depth” or in other words a varied size or shape, when viewed from the “back” of the blade – see Figs. 5-6), 
and/or 
 a position of the at least one recess relative to the cutting edge varies in the direction in which the cutting edge extends (the direction of the cutting edge was interpreted as moving from the axis of the rotating blade to the cutting edge – in Weber, #19, Figs. 5-6, varies in length and with along the direction from the axis of rotation to the cutting edge). 


    PNG
    media_image2.png
    524
    593
    media_image2.png
    Greyscale


In re Claim 5, Weber teaches wherein 
- the at least one recess extends only along a part of a length of the cutting edge (one of #19 only extends part of a length along #17/#14), 4Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617 
- in the case of a finite cutting edge, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge (recess #19, in Figs. 5-6, ends at a distance before a beginning and/or before an end of the cutting edge).  

In re Claim 7, Weber teaches wherein 


In re Claim 8, Weber teaches wherein the at least one recess comprises several recesses arranged one behind the other in the direction of the cutting edge (see Figs. 5-6).  

In re Claim 12, Weber teaches wherein - the at least one recess reaches the rear cutting surface at least over a part of an extension of the at least one recess as viewed from above on the pressing surface (see Fig. 5 showing the recess #19 extending over all of the rear cutting surface).

In re Claim 13, Weber, teaches wherein 6Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A 92617a width of the at least one recess in the pressing surface measured perpendicular to the cutting edge is at least 30% a width of the pressing surface (see Fig. 5 showing the width of the recesses #19 varied along the pressing surface #18, from taking up the entire surface to taking up less that the entire surface (see annotated Fig. 5, below).


    PNG
    media_image3.png
    514
    609
    media_image3.png
    Greyscale


In re Claim 16, Weber teaches a method of using the cutting blade according to claim 1 in a slicer (see discussion above in re Claim 1, ad Para. 0002-0004), wherein 
the speed of the cutting blade in use 7Serial No : (6 890.636l1y. Dk1. No. \1UL.TJO108PL S A 92617 
- is at least 500 rpm, and/or 
- is not more than 3000 rpm (Weber teaches rotating the blade at 1500 RMPs – see Para. 0004).
  
In re Claim 17, Weber teaches wherein radial width of the at least one recess continuously increases along the direction of the cutting edge (see Figs. 5-6, showing the width of the recesses #19 getting wider as they extend out towards the edge).  

In re Claim 18, Weber teaches wherein the recesses are either of identical design or are continuously varied in size and/or shape and/or radial position in the direction of the cutting edge (see Figs. 5-6, teaching the recesses #19 varied in size / shape and radial position).  

In re Claim 20, Weber teaches wherein the width of the at least one recess is at least 50% of the width of the pressing surface (see annotated Fig. 5, above showing a recess taking up 100 percent of the pressing surface).

Claims 1-5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0021487 to Dickover.

In re Claim 1, Dickover teaches a blade for machines for cutting elastic products into slices (see Figs. 4-6), the blade comprising: 
- a plate-shaped base body having a rear cutting surface (see Figs. 5-6, surface illustrated in Fig. 5), which forms a part on a blade rear side of the plate-shaped base body (see Figs. 5-6), and a front cutting surface (the opposite surface of than that illustrated in Fig. 5), which forms a part of a blade front side, wherein the rear cutting surface and the front cutting surface meet in a cutting edge (see Fig. 6, cutting edge #217c) at a cutting angle, wherein 
- the blade rear side is curved outwards from a cutting plane defined by the cutting edge in a perpendicular direction thereto (see Fig. 3)

- at least one recess (see Fig. 6 #230) is formed in in the pressing surface on the blade rear side, wherein a size and/or a shape of a cross-sectional surface of the at least one recess transverse to the cutting plane varies in a direction in which the cutting edge extends (see annotated Fig. 6 below), 
and/or 
a position of the at least one recess relative to the cutting edge varies in the direction in which the cutting edge extends (the width of the recess #230 varies as you extend towards the center of the blade). 

    PNG
    media_image4.png
    565
    582
    media_image4.png
    Greyscale

In re Claim 2, Dickover teaches wherein 3Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617the at least one recess comprises a groove extending primarily in the direction of the cutting edge (see Fig. 6). 
 
In re Claim 3, Dickover teaches wherein the at least one recess 
- extends out of of the pressing surface in a direction away from the cutting edge  (#217 extends in the pressing surface and extends from the edge toward the center of the blade – see Figs. 5-6) and/or - extends in the direction of the cutting edge at most to a beginning of the rear cutting surface (see Figs. 5-6).

In re Claim 4, Dickover teaches wherein 
- either the cutting edge is endless, (Dickover does not teach this embodiment)
- or the cutting blade is a sickle blade (see Figs. 4-6) and the cutting edge is a finite cutting edge deviating from a circular shape (see Figs.4-6), wherein a distance of the finite cutting edge from a centre, which is also located in the cutting plane, increases continuously in a direction of extension of the finite cutting edge (see Fig. 5).  

In re Claim 5, Dickover teaches wherein 
- the at least one recess extends only along a part of a length of the cutting edge (see e.g., Fig. 5), 4Serial No : 16 890.636l1y. Dk1. \o. \1UL.TJO]O8PLS-A92617 
- in the case of a finite cutting edge, the at least one recess ends at a distance before a beginning and/or before an end of the cutting edge (one of the middle recess #230 is located before the beginning and before the end of the blade edge).  
	
In re Clam 14, Dickover teaches a cutting device (see Fig. 1) for automatically cutting strand-shaped elastic products in to slices, the cutting device comprising:
- a base frame (see Fig. 1, frame of slicer), 
- a product receipt attached to the base frame (see Fig. 2, structure on which clamps #205 are located in which the work piece moves down to the blade), and 
- the blade according to claim 1 (see Figs. 4-6)mounted so as to be rotatable about an axis of rotation, the blade being arranged with the rear side facing away from the product receipt.  

In re Claim 15, Dickover teaches wherein 
- the cutting edge, which deviates from a circular shape (see Figs. 3-6), lies in the cutting plane which extends perpendicular to the axis of rotation, and 
- a distance of the cutting edge from the axis of rotation in a circumferential direction.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/177711 to Fleischhauer in view of US2019/0299479 to Supe-Dienes.  

In re Claim 9, Fleischhauer teaches wherein5)Serial No : 16 890.636Aly. Dk \o. \1UL.TJO]O8PLS-A 92617- a thickness of the body of the blade is a maximum of 15 mm (see Pg. 10, ll. 5-10 teaching a thickness of between 3mm and 10mm).  Fleischhauer does not teach a maximum depth of the at least one recess is not more than 2 mm.  However, Supe-Dienes teaches that it is old and well known to provide a cutting blade wherein a tapering thickness is between 0.5 mm and 1.0 mm (see Para. 0011) and a thickness of between 1mm and 5mm (see Para. 0012).  In the same field of invention, it would have been obvious to one of ordinary skill in the 

In re Claim 10, Fleischhauer does not teach wherein a depth of the at least one recess is at most 20 % a thickness of the blade at an end of the pressing surface facing away from the cutting edge.  However, Supe-Dienes teaches that it is old and well known to provide a cutting blade wherein a tapering thickness is between 0.5 mm and 1.0 mm (see Para. 0011) and a thickness of between 1mm and 5mm (see Para. 0012).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a thickness of the body of 5.0mm and a tapering thickness of 0.5 or 1.0mm, both of which are less than 20 percent of 5.0 mm.  Doing so would provide a blade that is not breakable and can be reground (see Para. 0009).  

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014/177711 to Fleischhauer in view of US 2006/0021487 to Dickover. 

In re Clam 14, Fleischhauer teaches the blade for automatically cutting strand-shaped elastic products in to slices, the cutting device comprising: - a base frame (see Fleischhauer, Pg. 2, ll. 22-25 teaching a machine for scaling food products that rotates the blade), the blade according to claim 1 (see Fleischhauer, Fig. 3) mounted so as to be rotatable about an axis of rotation (the blade rotates about an axis).  Fleischhauer .

Response to Arguments
Applicant's arguments filed 11-1-2021 have been fully considered but they are not persuasive. 
Applicant’s amendments have obviated some of the claim objections.  However, the objection to Claim 18 remains.  In the claims, the limitation “recesses” was introduced as “at least one recess,” in Claim 1.  Claim 18 refers to “recesses.”  If Applicant is referring to all recesses, the Examiner suggests “wherein all the recesses of that at least one recess…”  If Applicant is referring to only one of the recesses, the Examiner suggests “the at least one recess. 
In re the art rejections over WO2014/177711 to Fleischhauer, US 2015/0135926 to Weber, US 2006/0021487 to Dickover, Applicant argues that none of these references teach the blade rear side having a pressing angle to the cutting plane.  The examiner disagrees and notes that the back side of all of these saw blade have an angle relive to the cutting edge in which the cutting plane passes through.  In other words, all of these saw blades have a narrow tip (cutting edge) with angled surfaces creating this cutting edge.  These surfaces are at an angle to the axis of the cutting edge. 
As noted above in Annotated Fig. 3, of Fleischhauer, annotated Fig. 5 Webber, and Fig. 6 of Dickover teaches that the size and of a cross-sectional surface of at least one transvers to the cutting plane varies in a direction in which the cutting edge extends (see the annotated Figures above).
Applicant argues That Fleischhauer that the recess only extends in a plane orthogonal to a rotational axis.   The examiner disagrees and notes that the recess is varied at the upper and lower position (see annotated Fig. 3, of Fleischhauer).  Further, the recesses of Weber vary in the manner illustrated in annotated Fig 5. above, which reads on the claims.  In addition, Dickover teaches notches, which are recessed from the surface, and, under the broadest reasonable interpretation, can be considered recesses.  These recess, in Dickover vary in the manner illustrated in annotated Fig 6. above, which reads on the claims.
Applicant argues that the recesses do not vary in a circumferential direction however, that direction is not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724